            Case 2:20-cr-00244-RFB-NJK Document 20 Filed 03/02/21 Page 1 of 4



 1   DAN M. WINDER, ESQ.
     Nevada State Bar No:. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No:. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,           )                 Case No.: 2:20-cr-244-RFB-NJK
10                                       )
                             Plaintiff,  )
11                                       )
     vs.                                 )
12                                       )
     BABY VASQUEZ BELTRAN,               )                 STIPULATION TO CONTINUE
13                                       )                 SENTENCING
                            Defendant.   )
14   ____________________________________)
15   Certification: This stipulation is timely filed.
16           IT IS HEREBY STIPULATED by and between , ERIC SCHMALE , Assistant United
17   States Attorney, counsel for Plaintiff, UNITED STATES OF AMERICA, Defendant, BABY
18   VASQUEZ BELTRAN, by and through her counsel DAN M. WINDER, ESQ., of the LAW
19   OFFICE OF DAN M. WINDER, PC, that the Sentencing Hearing currently scheduled for March 4,
20   2021, be vacated and continued to a date which are convenient to this Honorable Court, not less than
21   thirty (30) days from this date.
22   This stipulation is entered into for the following reasons:
23           1. Defendant requires additional time to prepare the Pre-sentencing Report.
24           2. The parties agree to the continuance sought herein.
25           3. The Defendant does not object to the continuance in this matter.
26           4. The additional time requested herein is not sought for purposes of delay.
27
28                                                Page 1 of 4
           Case 2:20-cr-00244-RFB-NJK Document 20 Filed 03/02/21 Page 2 of 4



 1         5. This is the first request for continuance of the Sentencing herein.
 2         DATED this 1st day of March, 2021.
 3
 4   NICHOLAS A. TRUTANICH US ATTORNEY                   LAW OFFICE OF DAN M. WINDER, PC
 5
      /s/ Eric Schmale                                    /s/ Dan M. Winder
 6   ERIC SCHMALE                                        DAN M. WINDER
     Assistant United States Attorney                    Nevada State Bar No. 001569
 7   501 Las Vegas Boulevard South, Ste 1100             3507 West Charleston Blvd.
     Las Vegas, NV 89102                                 Las Vegas, NV 89102
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             Page 2 of 4
             Case 2:20-cr-00244-RFB-NJK Document 20 Filed 03/02/21 Page 3 of 4



 1   DAN M. WINDER, ESQ.
     Nevada Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                        )     Case No.: 2:20-cr-244-RFB-NJK
                                                      )
10   Plaintiff,                                       )
                                                      )
11   vs.                                              )
                                                      )
12   BABY VASQUEZ BELTRAN                             )     FINDINGS OF FACT, CONCLUSIONS
                                                      )     OF LAW AND ORDER
13   Defendant.                                       )
     ____________________________________)
14   Certification: This stipulation is timely filed.
15                                           FINDINGS OF FACT
16   Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds
17   that:
18           1. Defendant requires additional time to prepare the Pre-sentencing Report.
19           2. The parties agree to the continuance sought herein.
20           3. The Defendant does not object to the continuance in this matter.
21           4. The additional time requested herein is not sought for purposes of delay.
22           5.This is the first request for continuance of the sentencing hearing filed herein.
23                                        CONCLUSIONS OF LAW
24           The ends of justice served by granting said continuance outweigh the best interest of the
25   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
26   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
27
28                                                 Page 3 of 4
            Case 2:20-cr-00244-RFB-NJK Document 20 Filed 03/02/21 Page 4 of 4



 1   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 2   account the exercise of due diligence.
 3                                                ORDER
 4          IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for March 4,
 5                                                              15th day of ____________,
     2021. shall be and is hereby vacated and continued to the ____           April       2021.
 6   at the hour of 1:00 PM.
 7                      2nd day of March, 2021.
            DATED this ____
 8
                                                          _____________________________
 9                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 4 of 4
